Per Curiam
— This appeal is from an order of the lower court refusing to modify a decree of divorce so *296as to change the custody of a son, now, fifteen years of age, from the father to the mother, upon the ground that the mother, by reason of wealth and residence in the city, is more competent to have the custody of the son than the father, who resides in the country, and that the change of custody will be beneficial to the son. A motion is made to strike the statement of facts and dismiss the appeal. The order appealed from was entered on April 10, 1902. The last day upon which the statement could be filed without an extension of time was May 9, 1902. It was not filed or served until June 30, 1902. On this date an order was made extending the time sixty days, but this order was made without stipulation and without notice to respondent or his attorneys. At the time the application was made appellant’s attorney filed an affidavit, in which it was stated, in substance, that appellant had been disappointed in raising money with which to prosecute the appeal, and that when she obtained the money there was not sufficient time within which to notify respondent’s attorney of an application for an extension. We think this showing was entirely insufficient. Ho money was required to obtain an extension of time within which to file the statement. Ho showing was made to excuse the neglect to serve and file the motion for an extension within time, except that appellant was uncertain whether the appeal could be prosecuted on account of funds. This showing does not excuse the'delay in serving the application for extension of time for filing the application. The case falls squarely within the rule of Wollin v. Smith, 27 Wash. 349 (67 Pac. 561) and McQuesten v. Morrill, 12 Wash. 335 (41 Pac. 56), and must be dismissed.